                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARMAINE PRATER, et al.,                     :
    Plaintiffs,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-1200
                                              :
LIBERTY MUTUAL INSURANCE                      :
COMP., et al.,                                :
     Defendants.                              :

                                        MEMORANDUM

RUFE, J.                                                                        MARCH 10, 2020

       Plaintiff Charmaine Prater brings this civil action on behalf of herself, a “Jane Doe”

deceased individual, and a “Jane Doe” minor child against insurance companies, rental car

companies and others. She has also filed a Motion for Leave to Proceed In Forma Pauperis.

(ECF No. 1.)

I.     FACTUAL ALLEGATIONS

       The Complaint is brief and unclear. The Court understands Prater’s claims to arise from

a car accident that occurred on March 1, 2018 involving certain of the Defendants, and related

insurance claims. Prater alleges that she and others were injured, and seeks monetary damages.

II.    STANDARD OF REVIEW

       The Court will grant Prater leave to proceed in forma pauperis because it appears that she

is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to
determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. Moreover, “if the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3). As Prater is proceeding pro se, the Court construes her

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.     DISCUSSION

         As a preliminary matter, Prater may not bring claims on behalf of anyone other than

herself in a pro se capacity. Under 28 U.S.C. § 1654, parties “may plead and conduct their own

cases personally or by counsel” in the federal courts. However, that right does not extend to

permit non-attorney litigants to represent others. See Osei-Afriyie ex rel. Osei-Afriyie v. Med.

Coll. of Pa., 937 F.2d 876, 882-83 (3d Cir. 1991) (holding that a non-attorney parent could not

proceed pro se on behalf of his children in federal court); see also Collinsgru v. Palmyra Bd. of

Educ., 161 F.3d 225, 232 (3d Cir. 1998) (“The rule that a non-lawyer may not represent another

person in court is a venerable common law rule.”), abrogated on other grounds by Winkelman ex

rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516 (2007). Accordingly, the plaintiffs other

than Prater will be dismissed without prejudice as parties to this case.

         Turning to Prater’s own claims, she has not stated a basis for a federal claim. Prater

alludes to constitutional principles in her Complaint, which suggests she may be trying to raise

claims under 42 U.S.C. § 1983. (ECF No. 2 at 2.) 1 “To state a claim under § 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under color of state



1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                  2
law.” West v. Atkins, 487 U.S. 42, 48 (1988). Whether a defendant is acting under color of state

law—i.e., whether the defendant is a state actor—depends on whether there is “such a close

nexus between the State and the challenged action’ that seemingly private behavior may be fairly

treated as that of the State itself.” Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005) (internal

quotations omitted). Here, the named Defendants appear to be private individuals, insurance

companies, car rental companies, and employees of those companies. Nothing in the Complaint

suggests that any of the Defendants could be considered state actors so there is no basis for a §

1983 claim against them. Nor has Prater alleged any other basis for a plausible federal claim.

       Prater’s complaint is best construed as raising claims under state law. However, because

the Court has dismissed her federal claims, the Court will not exercise supplemental jurisdiction

over any state law claims. Accordingly, the only independent basis for jurisdiction over any

such claims is 28 U.S.C. § 1332(a), which grants a district court jurisdiction over a case in which

“the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and is between . . . citizens of different States.” Section 1332(a) requires “‘complete diversity

between all plaintiffs and all defendants,’ even though only minimal diversity is constitutionally

required. This means that, unless there is some other basis for jurisdiction, ‘no plaintiff [may] be

a citizen of the same state as any defendant.’” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d

99, 104 (3d Cir. 2015) (quoting Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli

Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010) (internal footnotes omitted)).

       An individual is a citizen of the state where she is domiciled, meaning the state where she

is physically present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344

(3d Cir. 2011) A corporation is a citizen of the state in which it was incorporated as well as

where it has its principal place of business. See U.S.C. § 1332(c)(1). “[T]he citizenship of



                                                  3
partnerships and other unincorporated associations is determined by the citizenship of its partners

or members.” Zambelli Fireworks Mfg. Co., 592 F.3d at 420. “The burden of establishing

federal jurisdiction rests with the party asserting its existence.” Lincoln Ben. Life Co., 800 F.3d

at 105 (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006)). In some cases, “a

plaintiff may allege that the defendant is not a citizen of the plaintiff’s state of citizenship” after

conducting a reasonable investigation into the defendant’s citizenship. Id. at 107-08.

        Prater provides an address for herself in Harrisburg, Pennsylvania. (ECF No. 2 at 1.) She

provided mostly Pennsylvania addresses for the Defendants and states that the Defendants are

“from various cities and states.” (Id. at 2.) She has not adequately alleged complete diversity for

purposes of establishing this Court’s jurisdiction under § 1332(a).

IV.     CONCLUSION

        For the foregoing reasons, the Court will dismiss the plaintiffs other than Prater as parties

to this case. Prater’s claims will be dismissed without prejudice to Prater filing an amended

complaint in this case in the event she can properly state a federal claim or allege a basis for

subject matter jurisdiction for her state claims or, alternatively, filing a complaint in state court

so she may proceed on her claims in that venue. An appropriate Order follows.

                                                BY THE COURT:

                                                /s/ Cynthia M. Rufe

                                                CYNTHIA M. RUFE, J.




                                                   4
